hey Hs c

AO 245B (Rev. 02/08/2019) Judgment in a Criminal Petty Case (Modified) , Page [ of | eo

UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF CALIFORNIA

. United States of America : JUDGMENT IN A CRIMINAL CASE
y, : (For Offenses Committed On or After November 1, 1987)

_ Jonnatan Javier Jimenez-Sernas Case Number: 3:19-mj-24663

Mare Scott Levinson

 

 

 

 

 

 

 

Dejfen
- REGISTRATION NO, 92245298 IF LED
‘THE DEFENDANT:
pleaded guilty to count(s) 1 of Complaint DEC 2.0 2019
C1 was found guilty to count(s) | CLERK, U.S. OISTMAT COURT | ce
after a plea of not guilty. ©). [BY PHBE Dre TRCT We oA ORNIA’
Accordingly, the defendant is adjudged guilty of such count(s), which involve the” se(s):
Title & Section Nature of Offense. Count Number(s)
8:1325 ILLEGAL ENTRY (Misdemeanor) ” 1
Oo The defendant has been found not guilty on count(s)
[] Count(s) dismissed on the motion of the United States.
IMPRISONMENT

- The defendant is hereby committed to the custody of the United States Bureau of Prisons to be.
imprisoned for a term of:

 

\rme SERVED O days

X! Assessment: $10 WAIVED Fine: WAIVED

x] Court recommends USMS, ICE or DHS or other arresting agency return all property and all documents in
the defendant’s possession at the time of arrest upon their deportation or removal.
° Al Court recommends defendant be deported/removed with relative, charged in case

 
 

 

 

IT IS ORDERED that the defendant shall notify the United States Attomey for this district within 30 days
of any change of name, residence, or mailing address until all fines, restitution, costs, and special assessments
imposed by this judgment are fully paid. If ordered to pay restitution, the defendant shall notify the court and
United States Attorney of any material change in the defendant's economic circumstances.

Friday, December 20, 2019
Date of Imposition of Sentence

Received 7 eS5 ASE

DUSM HONORABLE BARRY M. KURREN
UNITED STATES MAGISTRATE JUDGE

 

Clerk’s Office Copy 3:19-mj-24663

 

 
